      Case 6:20-cv-00327-ADA Document 49 Filed 04/01/21 Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                     WACO DIVISION


VOIP-PAL.COM, INC.,
                                              CIVIL ACTION NO. 6:20-cv-00325-ADA
             Plaintiff,

      v.

AT&T CORPORATION;
AT&T SERVICES, INC., and
AT&T MOBILITY LLC,

             Defendants.


VOIP-PAL.COM, INC.,                           CIVIL ACTION NO. 6:20-cv-00327-ADA

             Plaintiff,

      v.

VERIZON COMMUNICATIONS, INC.;
CELLCO PARTNERSHIP dba VERIZON
WIRELESS; VERIZON SERVICES CORP.;
and VERIZON BUSINESS NETWORK
SERVICES, INC.,

             Defendants.


ORDER GRANTING MOTION OF THE AT&T AND VERIZON DEFENDANTS TO STAY
  IN FAVOR OF THE FIRST-FILED CASE OR, IN THE ALTERNATIVE, TO STAY,
 DISMISS, OR TRANSFER UNDER THE FIRST-FILED RULE OR 28 U.S.C. § 1404(A)

       BEFORE THE COURT is the Defendants AT&T Corp., AT&T Services, Inc., Verizon

Communications, Inc., Cellco Partnership d/b/a Verizon Wireless, Verizon Services, Corp., and

Verizon Business Network Services, Inc.’s Motion To Stay In Favor Of The First-Filed Case Or, In

The Alternative, To Stay, Dismiss, Or Transfer Under The First-Filed Rule Or 28 U.S.C § 1404(a).

The Court having considered the Motion and VoIP-Pal’s Notice of Consent to Granting Motion
to



                                               1
      Case 6:20-cv-00327-ADA Document 49 Filed 04/01/21 Page 2 of 2




Dismiss under the First-Filed Rule, the Court is of the opinion that the Motion should be

GRANTED.

       It is therefore ORDERED that the above-captioned actions are DISMISSED without

prejudice under the first-filed rule.

       IT IS SO ORDERED.

                     1st day of _______________________,
       SIGNED this _______                 April         2021.




                                        HONORABLE ALAN D ALBRIGHT
                                        UNITED STATES DISTRICT COURT JUDGE




                                                2
